Citation Nr: 0419665	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-05 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective vision (now claimed as total blindness).

2.  Entitlement to service connection for a disorder 
manifested by nervousness.

3.  Entitlement to service connection for a disorder 
manifested by sleeplessness and body weakness.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for peripheral 
neuropathy.

6.  Entitlement to service connection for osteoarthritis.

7.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active service with the Philippine 
Commonwealth Army from December 1941 to March 1943 and from 
February to August 1945 and service with the Regular 
Philippine Army from August 1945 to June 1946.  The veteran 
was a prisoner of war (POW) of the Japanese government from 
May 20, 1942 to March 4, 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2002 and April, June and September 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

The Board notes that in a January 1959 rating unappealed 
rating decision, the RO denied entitlement to service 
connection for malaria.  That decision is final and may only 
be reopened upon submission of new and material evidence.  
See 38 C.F.R. § 3.156 (2003).  Thereafter, in a February 2000 
written statement, the veteran claimed service connection for 
several disorders including malaria, dysentery and beriberi.  
However, it does not appear that the RO has considered 
whether new and material evidence has been submitted to 
reopen the claim for service connection for malaria, or the 
claims for service connection for dysentery and beriberi.  
These matters are referred to the RO for appropriate 
adjudication.

Further, the April 2002 rating decision, in pertinent part, 
denied entitlement to service connection for ischemic heart 
disease.  The veteran submitted a timely substantive appeal 
and received a statement of the case as to this claim.  
However, in an October 2003 determination, the RO granted 
service connection and a compensable disability evaluation 
for arteriosclerotic heart disease.  As such, the Board is of 
the opinion that the RO's action represents a full grant of 
the benefits sought regarding the veteran's claim of 
entitlement to service connection for ischemic heart disease.

Lastly, the April 2002 rating decision also denied 
entitlement to service connection for malnutrition.  The 
veteran was notified of the RO's action but did not perfect 
an appeal as to this claim.  However, in a November 2003 
substantive appeal, he referenced having multiple disorders 
including malnutrition and peptic ulcer disease.  By his 
statement the veteran may wish to raise a claim of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for malnutrition.  
The RO also has not considered a claim of entitlement to 
service connection for peptic ulcer disease.  These matters 
are referred to the RO for appropriate development and 
consideration.


FINDINGS OF FACT

1.  A January 1959 unappealed rating decision denied 
entitlement to service connection for defective vision.

2.  The evidence added to the record since the January 1959 
rating decision does not bear directly and substantially upon 
the specific matter under consideration regarding service 
connection for defective vision (now claimed as total 
blindness), and is not so significant as to warrant 
readjudication of the merits of the claim on appeal.

3.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
disorder manifested by nervousness related to his active 
military service.

4.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
disorder manifested by sleeplessness and body weakness 
related to his active military service.

5.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
hypertension is related to the veteran's active military 
service.

6.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran currently 
has peripheral neuropathy.

7.  The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
osteoarthritis is related to the veteran's active military 
service.

8.  The veteran has a college education, and has been 
employed as an elementary school teacher and an irrigation 
inspector.

9.  The preponderance of the evidence is against a finding 
that the veteran's service-connected disability is so severe 
as to combine to preclude all forms of substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSIONS OF LAW

1.  The January 1959 RO rating decision that denied 
entitlement to service connection for defective vision is 
final, and new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
defective vision (now claimed as total blindiness).  38 
U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5108, 7104(b), 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 
(2003).

2.  A disorder manifested by nervousness was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).

3.  A disorder manifested by sleeplessness and body weakness 
was not incurred in or aggravated by active military service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100-5013A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2003).

4.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100-5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).

5.  Peripheral neuropathy was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5100-5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).

6.  Osteoarthritis was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5100-5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).

7.  The criteria for entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 1155, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.3, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.



We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In July 2002 and in January, April, and October 2003, the RO 
provided the appellant with correspondence clearly outlining 
the duty-to-assist requirements of the VCAA.  In addition, 
the appellant was advised, by virtue of a detailed August 
2002 statement of the case (SOC), an August 2003 supplemental 
statement of the case (SSOC), and by additional October 2003 
and February 2004 SOCs, all issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We, therefore, 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claims, and that the SOCs and SSOC issued by the 
RO clarified what evidence would be required to establish 
service connection and a TDIU.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the August 
2003 SSOC contained the new duty-to-assist and reasonable 
doubt regulations codified at 38 C.F.R. §§ 3.102 and 3.159 
(2003).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal.  See VAOPGCPREC 7-2004 (July 16, 2004).


Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence - Service Connecting for 
Defective Vision (claimed as Total Blindness)

The RO, in a decision dated in January 1959, denied the 
veteran's claim of entitlement to service connection for 
defective vision.  The RO found at the time that there were 
no organic factors for a visual defect in service.  The 
veteran did not appeal the RO's decision, and it therefore 
became final based upon the evidence then of record.

The evidence of record at the time of the RO's January 1959 
decision that denied entitlement to service connection for 
defective vision includes an August 1945 Personal Record of 
the Army of the Philippines.  Physical examination at that 
time revealed that the veteran's visual acuity was 20/20 in 
each eye.  On a June 1946 Affidavit for Philippine Army 
Personnel, the veteran reported that he had malaria as a POW; 
the records contain no indication of defective vision.

The evidence of record also included a November 1958 written 
statement from the veteran's friend and comrade in service, 
to the effect that in approximately 1945 he noticed the 
veteran's left eye reddening.  The veteran reported frequent 
eye fatigue, slight headaches, and weakening of left eye 
vision, and said he preferred to sit near a movie screen 
because he said he could not see well in the back.  He stated 
that, after discharge, the veteran wore graded glasses and, 
in approximately December 1953, was barely able to recognize 
his friend.

Also of evidence was a December 1958 written statement from 
another of the veteran's friends who said that in 1945, while 
in training, he observed that the veteran suffered from an 
eye disease or defect that greatly affected his classroom 
work but remained unchecked until his June 1946 discharge 
from service.  The comrade again met the veteran in 1948, and 
noted the same disorder and that the veteran wore graded 
eyeglasses due to his weak eyesight.  

The January 1959 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
January 1959 decision which was the last final adjudication 
that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a). 
See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in September 2002, the regulations in effect 
after August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

An application to reopen the veteran's current claim was 
received by the RO in September 2002.  The evidence added to 
the record since the January 1959 rating decision that denied 
service connection for defective vision includes private 
medical records and physicians' statements and VA examination 
reports, dated in 1959 and from 2000 to 2003.


According to a January 1959 written statement from A.G.T., 
M.D., that was received by the RO in August 2002, the veteran 
was treated in March 1952 for ocular complaints (eye strain).  
Dr. A.T. advised the veteran to obtain records regarding his 
eye trouble from other institutions to which he was referred.

Also added to the record is a VA Former POW Medical History 
completed by the veteran in June 2000.  The veteran checked 
"Yes" to experiencing impaired vision and poor night vision 
during captivity, and checked "No" to having partial 
blindness and/or eye ulcers during that time.

According to the June 2000 VA POW Protocol examination 
report, the veteran reported having visual changes that 
started manifesting after World War II and slowly and 
progressively deteriorated.  He completed his college degree 
and underwent eye operations in 1953 and 1981, attributed to 
glaucoma.  He was gainfully employed from 1946 to 1948 but, 
after his university graduation, his vision prevented him 
from working.  The veteran denied a family history of 
glaucoma.  Upon examination, the pertinent diagnoses were 
glaucomatous optic atrophy and aphakia, post-surgical.  The 
VA examiner commented that the veteran had a vision problem 
that started after the war and that it would be difficult to 
rule out a history of optic atrophy due to malnutrition, 
since the patient also had glaucomatous atrophy.

A June 2000 VA social work survey report indicates that the 
veteran was privately hospitalized in 1953 and 1981 for 
treatment of glaucoma and cataracts.  It was noted that the 
veteran was totally blind in his left eye and had partial 
blurred vision in his right eye. 

In a June 2002 written statement, M.R.M., M.D., stated that 
the veteran was treated since July 2000 for various disorders 
but those listed were not referable to visual problems.

In a September 2002 written statement, R.R.R., M.D., 
diagnosed the veteran with absolute glaucoma in both eyes, 
and said the veteran was legally blind.



In a January 2003 record entry, Dr. M R.M. noted that the 
veteran was totally blind.

In a May 2003 written statement, the veteran reported that 
during a 1948 medical check up his eye defect was discovered, 
but that he requested that it not be noted in his records 
because he wanted to return to uniformed service.  That year 
he enrolled in college and studied for a degree in 
agriculture.  He said that, while he was in school, his eye 
condition worsened, and in 1950 he sought medical attention 
in Quezon City.  He took his final examination orally because 
he was unable to read, and received medical treatment.  He 
stated that, in 1954 and in 1981, he was hospitalized for 
treatment of glaucoma but never recovered his sight.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
defective vision (now claimed as total blindness) essentially 
fails to address the inadequacies of the appellant's claim at 
the time of the prior denial in January 1959.  In this 
respect, the additional evidence submitted does not suggest 
that the veteran had defective vision (or total blindness) 
due to service, and the recent VA examination reports and 
non-VA medical records and statements do not support the 
appellant's contentions that such a disorder was incurred in 
or related to his period of active service.

Even assuming, arguendo, that the appellant's claim for 
service connection for defective vision (claimed as total 
blindness) were to be reopened and considered on the merits, 
the claim would still fail.

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of certain claimed 
disorders in service, their incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumptive period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.



The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POWs listed in 38 C.F.R. § 3.309(c) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during such period of service.  38 C.F.R. § 
3.307(a).

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residual of frostbite (if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite); 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; and peripheral neuropathy except where 
directly related to infectious causes.  38 U.S.C.A. §§ 1110, 
1112(b), 1113; 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).  
As noted above, in October 2003, the RO granted service 
connection for arteriosclerotic heart disease, and noted that 
the veteran's disorder is a form of ischemic heart disease.

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

The veteran is a former POW and thus, as a combat veteran, he 
is entitled to have any statement or testimony of relevant 
symptoms he presents accepted as satisfactory evidence of 
that incurrence.  See 38 U.S.C.A. § 1154(b).  (The Board is 
assuming for the purpose of our analysis that the veteran, as 
a former POW, had engaged in combat with the enemy.)  The 
evidence of record indicates that, as noted above, the 
veteran indicated on his 2000 POW medical history 
questionnaire on file that he suffered from impaired vision 
and poor night vision as a POW.  More important, however, the 
VA examiner at that time specifically reported that it was 
difficult to rule out a history of optic atrophy due to 
malnutrition since the veteran also had glaucomatous atrophy.



The veteran has contended that service connection should be 
granted for defective vision (now claimed as total blindness) 
due to his POW experience in service.  However, the record 
demonstrates that blindness was not reported on his 1946 
processing affidavit, when he denied having suffered wounds 
or illnesses on active duty, and 1945 physical examination 
findings were normal.  Moreover, the first post-service 
evidence of record of treatment for glaucoma is from 2002, 
nearly 57 years after the veteran's discharge from service.  
What is more, while the veteran's original claim for VA 
benefits received in November 1958 notes left eye surgery in 
1952, there is no mention of his treatment for glaucoma or 
cataracts.

In addition, the 2000 VA examiner's opinion does not support 
the veteran's contentions.  That examiner noted that it would 
be hard to rule out a history of optic atrophy due to 
malnutrition, since the patient also had glaucomatous 
atrophy.  Nevertheless, while the conclusions of a physician 
are medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  Although on an initial 
review the VA physician's June 2000 statement appears to 
support the appellant's claim, a close reading shows that it 
does not.  His opinion is both equivocal and speculative and, 
at most, does little more than propose that it is possible 
that the veteran had a history of optic atrophy due to 
malnutrition that led to his current visual impairment.  He 
does not factually establish or explain the sequence of 
medical causation using the facts applicable in the veteran's 
case.  Such speculation is not legally sufficient to 
establish service connection, particularly when there is no 
positive evidence to support either incurrence or continuity 
of an ankle disability during service.  See Stegman v. 
Derwinski, 3 Vet. App. at 230; Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Here, as was the case at time of the RO's January 1959 
decision, the medical evidence fails to demonstrate that the 
veteran has defective vision (now claimed as total blindness) 
as a result of active military service.



The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Here, the veteran has not submitted any medical 
opinion or other medical evidence that supports his claim.  
The evidence now of record fails to show that the veteran 
currently has defective vision (now claimed as total 
blindness) related to service or to a service-connected 
disability.  Thus, this claim must be denied.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107(a); 38 C.F.R. § 3.303, 3.307, 
3.309.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements and those 
of his family and/or associates because, as laypersons, 
neither he nor they are competent to offer medical opinions.  
The Court of Appeals for Veterans Claims has made this clear 
in numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. at 495; see also Routen v. Brown, supra.  In other 
words, without our doubting the sincerity of the veteran's 
accounts of his POW experience, we must be mindful that only 
medical professionals may make valid medical assessments of 
his condition, his current disability, and the etiology 
thereof.

Consequently, the Board finds that the evidence received 
since the January 1959 RO decision regarding the claim for 
service connection for defective vision (now claimed as total 
blindness) is cumulative of the evidence previously 
considered by the RO and not sufficiently significant to 
warrant reconsideration of the merits of the claim on appeal.  
As the evidence received since the January 1959 RO decision 
to deny service connection for defective vision (now claimed 
as total blindness) is not new and material, it follows that 
the claim may not be reopened.


III.  Service Connection - Disorders Manifested by 
Nervousness and
by Sleeplessness and Body Weakness, Hypertension,
Peripheral Neuropathy, and Osteoarthritis

A.  Factual Background

According to the August 1945 Army of the Philippines Personal 
Record, when examined at that time, the veteran's blood 
pressure was 130/80, his musculoskeletal and nervous systems 
were normal, and there was no report of nervousness, 
sleeplessness, or body weakness.  The record indicates that 
he was born in December 1920.  The June 1946 Affidavit for 
Philippine Army Personnel reflects that the veteran had 
malaria in captivity and after his release.  He reported 
having no wounds or illnesses from December 1941 to his date 
of return to military control.

Post-service, a January 1959 statement from A.G.T. M.D., was 
received by the RO in August 2002.  Dr. A.T. said records 
indicated that the veteran was treated in January 1950 for 
fainting and for other disorders, and was confined for 
several days in 1951 for lumbar strain.

On a June 2000 Former POW medical history, the veteran 
checked "Yes" to experiencing prolonged periods of fear and 
anxiety, depression, feelings of helplessness and loneliness 
and isolation from others with periods of nightmares, 
confusion or delirium during captivity.  He also checked 
"Yes" to having the following diseases during captivity: 
dysentery, malaria, pneumonia, chest pain, rapid or missed 
heart beats, hearing disorder, bleeding gums, mouth and 
tongue sores, skin rashes, blisters, dry scaly skin, 
beriberi, vitamin deficiency, pellagra, nausea, vomiting, 
diarrhea, unsteady gait, joint, muscle and leg swelling and 
emotional or psychological problems.  He said he weighed 110 
pounds when he entered service, weighed 80 pounds in 
captivity, and currently weighed 100 pounds.

A June 2000 VA social work report indicates that the veteran 
was friendly and responsive, with a soft voice, and was 
articulate.  He appeared frail, sickly, and weak in his wheel 
chair.  There was no sign of senility but he occasionally had 
a poor memory.  The veteran said his body weakness started 
when he was initially placed in a prison camp, that 
malnutrition was prevalent, and that he had malaria and 
dysentery.  He had chest pains and frequent colds in service.  
After his 1943 discharge he experienced asthma, poor vision, 
and upper and lower extremity joint pains.  He was privately 
hospitalized in 1953 for treatment of glaucoma and cataract 
in his left eye, and in 1981 for glaucoma and cataracts in 
both eyes.  He was hospitalized in 1987 for pneumonia.  
Currently the veteran complained of asthma, multiple joint 
pains, breathing and respiratory difficulties, dizziness, 
easy fatigability, impaired hearing, total blindness in his 
left eye, and partial blurred vision in his right eye.  His 
poor health necessitated his staying home; he did not work, 
and his family cared for him.  It was noted that the veteran 
had a college education, was qualified to be a teacher, and 
had taught elementary school in 1939.  After discharge, in 
1948, the veteran returned to a university and earned a 
Bachelor of Science degree in agriculture from the University 
of the Philippines.  He worked for the National Irrigation 
Administration as an inspector, but quit after two years 
because of deteriorating vision.  

The June 2000 VA POW Protocol examination report indicates 
that the veteran had malaria in 1943 while a POW and also had 
bouts of diarrhea in captivity.  In 1954, the veteran 
developed symptoms of easy fatigability, with no chest pains, 
which he attributed to heart disease.  He stopped smoking in 
1950.  Currently, the veteran reported having a cough with 
phlegm since 1980, associated with episodes of shortness of 
breath.  He was not on any regular maintenance of 
medications.  

On examination, the veteran's cardiovascular system was 
essentially normal.  There were no gross musculoskeletal 
deformities and no limitations in range of motion.  The 
veteran had occasional joint pains with crepitation on knees.  
He was oriented and his gait was normal with no motor or 
sensory deficits.  Psychiatric examination findings reflected 
that the veteran was blind, spoke in a soft voice, had a 
depressed mood and feelings of worthlessness, helplessness, 
hopelessness, and occasionally thought about death, but not 
suicide.  He was relevant and directed and denied anxiety 
feelings related to service.  His memory was adequate, and 
his cognition, judgment, and insight were fair.  A depressive 
disorder not otherwise specified was noted and a score of 60 
was assigned on the Global Assessment of Functioning (GAF) 
Scale, indicating moderate symptoms or moderate difficulty in 
social and occupational functioning.  

In pertinent part, the VA examiner commented that the 
veteran's history of edema in his extremities was attributed 
to beriberi, but that there was no evidence of heart disease.  
Occasional gastrointestinal complaints were thought related 
to irritable bowel syndrome.  The VA examiner said there were 
no other presumptive POW disabilities noted, and other 
diagnoses included degenerative osteoarthritis.  In the VA 
examiner's opinion, the veteran was incapable of employment.  

A June 2000 VA cardiology examination report reflects a 
diagnosis of no evidence of coronary artery disease based on 
a normal echocardiogram, a normal electrocardiogram, an 
unremarkable history and examination findings.

Treatment records from Dr. M.R.M., dated from July 2000 to 
January 2003, indicate that the veteran was seen for 
complaints including joint pain, body weakness, chest pain, 
and total blindness.  In January 2003, hypertension was 
diagnosed.

In the June 2002 written statement from Dr. M.R.M., the 
physician said that the veteran was treated since July 2000, 
in pertinent part for chest pain and joint pain of both 
knees.  A June 2002 private radiology report of X-rays of the 
veteran's knees showed calcifying tendinitis in both knee 
joints and osteoarthritis in the knee joints.

In September 2003, the veteran underwent a VA cardiology 
examination.  According to the examination report, he 
complained of intermittent chest pain, sometimes accompanied 
by shortness of breath, easy fatigability, exertional 
dyspnea, and dizziness.  He said he consulted a physician who 
treated him for heart disease and prescribed medication, 
which he took until the previous year.  A stress test was not 
performed due to moderately to severely impaired gait - the 
veteran used a cane - and had blurred vision.  The veteran 
was able to walk within his home premises, did not perform 
household chores, and did occasional walking exercise.  He 
had experienced one episode of syncope for a few second two 
months earlier, which had spontaneously relieved.  His blood 
pressure was 120/80 (lying), 130/80 (sitting) and 120/80 
(standing).  Upon review of diagnostic test results, the 
diagnosis was arteriosclerotic heart disease, with a workload 
capacity of 6-7 metabolic equivalents (METs).

B.  Legal Analysis

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  

As noted above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson, 
Boyer, supra.  Moreover, the fact that a condition occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997). Also, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu, Routen, supra.

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POWs listed in 38 C.F.R. § 3.309(c) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during such period of service.  38 C.F.R. § 
3.307(a).

As also previously noted, if a veteran is a former POW and 
was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied: avitaminosis; beriberi 
(including beriberi heart disease); chronic dysentery; 
helminthiasis; malnutrition (including optic atrophy 
associated with malnutrition); pellagra; any other 
nutritional deficiency; irritable bowel syndrome; and, peptic 
ulcer disease.  38 U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. 
§§ 3.1(y), 3.307(a)(5), 3.309(c).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c).

To reiterate the principles discussed above in a different 
context, where a former POW claims disability compensation, 
omission of history or findings from clinical records made 
upon repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of that disability during confinement is 
available.  Special attention will be given to any disability 
first reported after discharge, especially if poorly defined 
and not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement, and the 
duration thereof, will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e).

As to the issues being addressed in this section, as a former 
POW who is presumed to be a combat veteran, the appellant is 
entitled to have any statement or testimony of relevant 
symptoms he presents accepted as satisfactory evidence of 
that incurrence.  See 38 U.S.C.A. § 1154(b).  The evidence of 
record indicates that, as noted above, the veteran indicated 
on his 2000 POW medical history questionnaire on file that he 
suffered prolonged periods of fear and anxiety, depression, 
feelings of helplessness and loneliness and isolation from 
others with periods of nightmares, confusion or delirium 
during captivity and the following diseases during captivity: 
dysentery, malaria, pneumonia, chest pain, rapid or missed 
heart beats, hearing disorder, bleeding gums, mouth and 
tongue sores, skin rashes, blisters, dry scaly skin, 
beriberi, vitamin deficiency, pellagra, nausea, vomiting, 
diarrhea, unsteady gait, joint, muscle and leg swelling and 
emotional or psychological problems.  He said he weighed 110 
pounds when he entered service, weighed 80 pounds in 
captivity and currently weighed 100 pounds.  Nevertheless, 
although the 2000 VA examiner reported findings consistent 
with beriberi, glaucomatous optic atrophy and irritable bowel 
syndrome, the VA physician expressly stated that no other 
presumptive POW disabilities were noted.

a.  Service Connection for Disorders Manifested by 
Nervousness,
Sleeplessness, and Body Weakness

The veteran has contended that service connection should be 
granted for disorders manifested by nervousness, 
sleeplessness, and body weakness.  The record demonstrates 
that no nervousness, sleeplessness, or body weakness was 
reported in 1946, aside from that attributed to malaria was 
found in service or on separation from service.  Moreover, on 
VA examinations after the veteran's separation from service, 
there was no showing that the veteran had disorders 
manifested by nervousness, sleeplessness and body weakness.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has diagnosed disorders manifested by 
nervousness, sleeplessness, and/or body weakness.  To the 
extent that any of the veteran's complaints of nervousness, 
sleeplessness and body weakness are associated with 
arteriosclerotic heart disease, the RO's October 2003 grant 
of service connection for that disorder addresses the 
veteran's claims.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has a 
disorder manifested by nervousness and a disorder manifested 
by sleeplessness and body weakness has been presented.  
Rabideau v. Derwiniski, 2 Vet. App. at 143.

b.  Service Connection for Hypertension

The veteran has also contended that service connection should 
be granted for hypertension.  Although the evidence shows 
that the veteran currently has hypertension, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that his blood pressure 
was normal when he entered service and he did not report 
having high blood pressure in 1946.  The first post-service 
medical evidence of record of high blood pressure is from 
2003, more than 57 years after the veteran's separation from 
service.  In short, no medical opinion or other medical 
evidence relating the veteran's hypertension to service or 
any incident of service has been presented.


c.  Service Connection for Peripheral Neuropathy

The veteran has further contended that service connection 
should be granted for peripheral neuropathy.  The record 
demonstrates that no peripheral neuropathy was found in 
service or on separation from service.  Moreover, on VA 
examinations after the veteran's separation from service, 
there was no showing that the veteran had peripheral 
neuropathy.  In fact, the June 2000 VA POW Protocol 
examination report reflects that no motor or sensory deficits 
were noted.  Furthermore, the veteran has submitted no 
evidence to show that he currently has peripheral neuropathy.  
In short, no medical opinion or other medical evidence 
showing that the veteran currently has peripheral neuropathy 
has been presented.  Rabideau v. Derwinski, 2 Vet. App. at 
143.

d.  Service Connection for Osteoarthritis

The veteran has additionally contended that service 
connection should be granted for osteoarthritis.  Although 
the evidence shows that the veteran currently has 
osteoarthritis, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that he did not report any joint pain in 1946, and 
the first post-service evidence of record of osteoarthritis 
is from 2000, more than 54 years after the veteran's 
separation from service.  In short, no medical opinion or 
other medical evidence relating the veteran's osteoarthritis 
to service or any incident of service has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; Espiritu 
v. Derwinski, 2 Vet. App. at 494.  See also Routen, supra; 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claims. The evidence now 
of record fails to show that the veteran currently has 
disorders manifested by nervousness or by sleeplessness and 
body weakness, hypertension, peripheral neuropathy or 
osteoarthritis related to service or to a service-connected 
disability.  Thus, these claims must be denied.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a); 38 C.F.R. §§ 3.303, 
3.303, 3.307, 3.309.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

IV.  Entitlement to TDIU

In May 2003, the RO received the veteran's formal application 
for a total rating based upon individual unemployability due 
to service-connected disability (TDIU).  He reported that he 
was unable to work due to total blindness and ischemic heart 
disease that affected him full-time in 1952.  He said he last 
worked in 1952, when he became too disabled to work.  The 
veteran reported having four years of college education. 

A TDIU may be assigned where the combined schedular rating 
for the service-connected disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  Unemployability associated with advancing age 
or intercurrent non-service-connected disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19.  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2003).  In 
evaluating a claim for a TDIU, the central inquiry is whether 
the veteran's service-connected disability alone is of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As noted, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2003).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

It is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in § 
4.16(a).  38 C.F.R. § 4.16(b).

The veteran's only service-connected disability is 
arteriosclerotic heart disease, evaluated as 30 percent 
disabling, effective from September 30, 2003.

In the June 2000 VA POW examination, there was no finding of 
cardiac disease.  The private medical records from Dr. M.R.M. 
dated from July 2000 to January 2003 reflect the veteran's 
complaints of chest pain.  The September 2003 VA cardiology 
examination diagnosed arteriosclerotic heart disease and 
assigned a workload capacity of 6-7 METS.  

The record shows that the veteran is 84 years of age, taught 
elementary school, has a college education and, after 
military service, had work experience as an irrigation 
inspector.  In his claim for a TDIU filed in 2003, the 
veteran reported that he last worked full time in 1952.  

However, the fact that a claimant is unemployed, retired, or 
not looking for work does not mean he is entitled to a TDIU.  
The issue in such cases is whether the claimant is capable of 
performing the physical and mental acts required by 
employment, not whether the claimant can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this regard, it is significant that the VA POW examination 
in June 2000 noted that the veteran had degenerative 
osteoarthritis, mild anemia, and glaucomatous optic atrophy, 
but no coronary artery disease.  In September 2003, the VA 
examination report indicates the veteran could not undergo a 
stress test due to moderately severely impaired gait (he used 
a cane) and blurred vision (attributed to glaucoma and 
cataracts).  When examined at that time, his blood pressure 
was essentially normal, and there was no report of congestive 
heart failure, edema or rales.  There is no indication that 
the arteriosclerotic heart disease requires the veteran to 
regulate his activities to the extent that a rating in excess 
of 30 percent would be warranted.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2003).  Furthermore, while the 
veteran's ischemic heart disease has been disabling to him, 
the most recent VA and non VA clinical findings do not show 
impairment of health manifested by more than one episode of 
acute congestive heart failure in the past year; or a 
workload of greater than 3 METs but not greater than 5 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 60 percent.  Id.  Such clinical findings do 
not warrant a 60 percent disability rating under 38 C.F.R. 
§ 4.104, Diagnostic Code 7005.

1 MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity that results in dyspnea, 
fatigue, angina, dizziness or syncope may be used.  38 C.F.R. 
§ 4.104, Note.  Id.
 
At the June 2000 VA POW Protocol examination, the veteran was 
described as relevant with adequate memory and fair judgment, 
insight, and cognition.  The examiner assigned a score of 60 
on the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. (1994) (DSM-
IV) GAF scale, equating to moderate symptoms or difficulty in 
social and occupational functioning.  The VA social worker, 
in the June 2000 social work report, also described the 
veteran as articulate.

In sum, the medical evidence thus would indicate that the 
veteran could be gainfully employed if he chose to be.  He 
retains his cognitive faculties, including his memory.  His 
cardiac disability, while not insignificant, does not appear 
to preclude substantially gainful employment.  The Rating 
Schedule is designed to compensate for average impairments of 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.

Although the veteran has reported that he has not worked 
since 1952, it should be noted that he attributed his 
inability to work to total blindness and ischemic heart 
disease.  However, there was no medical evidence of heart 
disease as recently as of June 2000.  It bears emphasis that 
the service-connected disabilities must combine to preclude 
all forms of substantially gainful employment to warrant 
entitlement to a TDIU.

The record also shows, moreover, that the veteran has been 
treated for a non-service-connected glaucoma and, apparently, 
cataracts, with legal or total blindness and osteoarthritis, 
as described in detail above.

As noted above, the veteran's only service-connected 
disability is arteriosclerotic heart disease, evaluated as 30 
percent.  He does not currently meet the percentage 
requirements of 38 C.F.R. § 4.16, since his combined 
evaluation is less than 70 percent.  Accordingly, he does not 
have a single disability that is 60 percent disabling or 
multiple disabilities combining for a 70 percent evaluation.

Referral for consideration of a total rating under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted, because 
the evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation by reason 
of his service-connected disabilities.  There has been no 
showing in the record on appeal that his service-connected 
arteriosclerotic heart disease has caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  There is no medical evidence of record to 
indicate that the veteran is unable to maintain gainful 
employment due to his service-connected disability.  The 
preponderance of the evidence is against the veteran's claim 
for a TDIU, and it follows that his claim for this benefit 
must be denied.  38 U.S.C.A. § 5107(b).

It bears emphasis that a TDIU may be assigned only when it is 
found that the service-connected disabilities have combined 
to preclude the veteran from securing or following a 
substantially gainful occupation.  See Blackburn v. Brown, 4 
Vet. App. 395, 398 (1993) (entitlement to individual 
unemployability must be established solely on the basis of 
impairment arising from service-connected disorders).  We do 
not consider the veteran's advanced age.  Although the 
veteran's education and occupational experience are certainly 
relevant to the inquiry, here there is evidence that the non-
service-connected disabilities, which are chronic, are the 
decisive - essentially the only real - factors in producing 
unemployability.  Because entitlement to a TDIU may not be 
predicated on non-service-connected disability, it follows 
that the veteran's claim for a TDIU must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue, so there is no reasonable 
doubt to resolve in the veteran's favor.


ORDER

New and material evidence having not been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for defective vision (now claimed as total 
blindness) is denied.

Service connection for a disorder manifested by nervousness 
is denied.

Service connection for a disorder manifested by sleeplessness 
and body weakness is denied.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy is denied.

Service connection for osteoarthritis is denied.

A total rating based upon individual unemployability due to 
service-connected disability is denied.



____________________________
	ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



